  Case 1:20-cr-00016-VM Document 26 Filed 01/21/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

              —— against ——

EDDIE WISE,                                     20 CR 16(VM)

                                 Defendant.        ORDER


VICTOR MARRERO, United States District Judge.

      On January 12, 2021, Defendant Eddie Wise submitted a
letter requesting either entry of an Order finding that the
Defendant’s plea cannot be delayed without serious harm to
the interests of justice, or in the alternative, a thirty-
day   adjournment     of   the    status      conference   originally
scheduled for January 21, 2021 to allow the Defendant time
to enter a plea in person. (See Dkt. No. 23). On January
13, 2021, the Court granted the Defendant’s request for an
adjournment    and   rescheduled     the      status   conference   to
February 18, 2021. (See Dkt. No. 24.)
      Counsel for the Government, with consent of counsel for
the Defendant, now requests an exclusion of the adjourned
time, from January 21, 2021 to February 18, 2021, pursuant
to the Speedy Trial Act. (See Dkt. No. 25.)
      It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice. The value of this exclusion
outweighs the best interests of the defendant and the public
to a speedy trial. This order of exclusion of time is made
pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:
Dated: New York, New York
       21 January 2021


                                        __________________________
                                              Victor Marrero
                                                 U.S.D.J.
